Citation Nr: 1823311	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-10 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of a nasal fracture, claimed as a deviated septum, to include on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to March 1971.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the claim has since been transferred to Detroit, Michigan. 

In his April 2012 formal appeal to the Board, the Veteran requested to have a local hearing before a Veterans Law Judge (VLJ).  In October 2016 communication, the Veteran rescinded that request, and stated that he wanted his appeal to go forward as quickly as possible. 


FINDING OF FACT

Throughout the claim period, the Veteran's traumatic septal deviation has been manifested, at most, by 100 percent obstruction on the right side and more than 50 percent obstruction on the left side.


CONCLUSION OF LAW

A rating in excess of 10 percent for a deviated nasal septum is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.97, Diagnostic Code 6502 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. (1999); Hart v. Mansfield, 21 Vet. App. (2007).

Generally, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

Traumatic deviation of the nasal septum is rated under Diagnostic Code 6502, which provides for a maximum 10 percent disability rating when there is 50 percent obstruction of the nasal passages on both sides, or complete obstruction on one side.  38 C.F.R. § 4.97. 

The Veteran was service connected for residuals of a nasal fracture, claimed as a deviated septum, in May 1971, dating back to March 1971, at a rating of 0 percent.  In October 2009 he submitted a claim for an increased rating.   By a January 2010 rating decision, the RO increased the rating to 10 percent, dating back to the claim.  

In a December 2009 VA examination of the nose, sinus, larynx, and pharynx, the Veteran was found to have a 40 percent left nasal obstruction and a 70 percent right nasal obstruction.  The Veteran stated that he had recently had surgery that slightly increased his ability to breathe through the right nostril and, prior to that surgery, he was unable to breathe through the right nostril at all.  

In a December 2010 statement, the Veteran reported that his physical exertion was limited due to his nasal condition, as he was unable to breathe normally through his nose. 

A March 2011 VA examination continued to show a 40 percent left nasal obstruction and a 70 percent right nasal obstruction.  The examiner stated that, "the Veteran is very careful with what he does, i.e., exercise or any physical activity due to a lower back disability and not secondary to his nose." 

In December 2011, the Veteran underwent surgery at Tampa VA Medical Center in order to help repair his deviated septum.  Post-surgery records show that the Veteran reported an improvement in his breathing.  

In September 2017 the Veteran underwent an additional VA examination.  At that time, the Veteran reported that the previous surgery helped the condition only temporarily, and that he had persistent nasal obstruction.  Physical examination found a deviated septum with turbinate hypertrophy.  There was 100 percent right nasal obstruction and somewhat more than 50 percent left nasal obstruction.  The examiner indicated that the Veteran had no problem with infections.  He was not shown to have any scars of the nose, or obvious disfigurement.  The Veteran is already service-connected for a right lower lip laceration associated with residuals of a nasal fracture, and the evaluation for that disability is not currently on appeal.  The examiner reported that the condition did not impact the Veteran's ability to work.  

As noted above, a 10 percent rating represents the maximum schedular rating for traumatic deviation of the nasal septum under Diagnostic Code 6502.  Examinations have been negative for chronic sinusitis or rhinitis that could warrant an additional rating or a higher rating under a separate diagnostic code.  The Veteran has no loss of part of the nose, nor does he have scars of the nose.  He has no nasal polyps, and he does not assert his disability causes pain or discharge.  Thus, a higher schedular rating for the Veteran's deviated septum disability is unavailable.   

In an August 2015 statement, the Veteran's representative asserted that the Veteran should be considered for an increased rating on an extraschedular basis.  In essence, the Veteran has asserted that his nasal disability causes marked interference with employment, and that the issue should be referred on this basis to the Director of Compensation Services for extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b). 

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation. Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111   (2008).

Throughout the appeal period the Veteran's deviated septum disability has been shown to manifest in nasal obstruction.  As noted above, the Veteran now has a 100 percent blockage of the right nasal passage, and just over a 50 percent blockage of the left.  The Board in no way calls into question the Veteran's observations that it is hard to breathe through his nose, and recognizes that the Veteran has undergone two relatively unsuccessful surgeries to improve nasal airflow.  That stated, the fact remains that that his only related manifestation or symptom is nasal obstruction-a symptom specifically identified and contemplated in the rating criteria under Diagnostic Code 6502.  The Veteran has not identified, nor does the record show, that any other symptom exists relating specifically to the deviated septum.  As noted above, the Veteran is already separately service-connected for a lip laceration associated with his nasal fracture residuals under Diagnostic Code 7805 [scars].  In short, all of the Veteran's manifestations of his deviated septum are included in the schedular criteria.  As such, the threshold factor for referral of this appeal for extraschedular consideration has not been met.

The Board recognizes the Veteran and his representative believe that this case should nonetheless be referred to the Director of Compensation Service based on the Veteran's contention that the disability causes interference with employment.  In a February 12, 2018 brief, the Veteran's representative argued that the September 2017 VA examiner failed to provide any rationale in support of a finding that the Veteran's deviated septum does not impact his ability to work.  Pertinently however, as explained in Thun and repeated in the recent cases of Urban v. Shulkin, 29 Vet. App. 82 (2017) and King v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1829   (Dec. 21, 2017), if this threshold factor regarding the inadequacy of the rating schedule-sometimes referred to Thun Step 1-is not met, the question of whether marked interference with employment exists need not be addressed. "Any impact-or the absence of such impact-on a veteran's employment is irrelevant at this [first] step in the [Thun] analysis."  King, at *9. Inasmuch as the Board has determined that the first step of Thun was not met, a discussion of the impact, if any, of the Veteran's disability on his employment is not appropriate.  Thus, referral of this appeal for extraschedular consideration is not warranted.

To the extent the Veteran and his representative assert that the Board directed the AOJ to refer the Veteran's appeal for extraschedular consideration in prior remand instructions, this is not accurate.  In its August 2017 remand, the Board only directed that the AOJ readjudicate the appeal with consideration as to whether extraschedular referral is indicated.  Indeed, the AOJ noted this consideration on page 8 in its December 2017 Supplemental Statement of the Case.  

The Board adds that the Veteran has not raised a claim for entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis during the period under review.  Throughout the appeal period, the Veteran has been service-connected for his deviated septum (rated 10 percent disabling), and for his lip scar (rated 0 percent disabling).  The Veteran has not asserted that he can no longer secure or follow gainful employment specifically because of his deviated septum.  Indeed, in July 2010, the Veteran filed a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), but he specifically listed the disabilities that prevented work to be "PTSD: Schizophrenia with Psychopathic Tendencies, Irritable Bowel Syndrome and ulcerative colitis."  The RO denied the Veteran's TDIU claim in an August 2011 rating decision.  While the Veteran has since asserted that his nasal disability causes marked interference with employment (meaning interference above and beyond the average impairment contemplated by the schedular rating assigned for the disability), he does not state that the disability in and of itself prevents him from securing or following employment entirely.  Accordingly, a TDIU claim is not inferred in this appeal.  


ORDER

A rating in excess of 10 percent for residuals of a nasal fracture, claimed as a deviated septum, to include on an extraschedular basis, is denied. 



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


